Citation Nr: 1219767	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-19 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, or as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  The Veteran also had periods of active duty for training and inactive duty for training in the National Guard.

This case comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in pertinent part, denied entitlement to service connection for hypertension.  The Veteran was notified of the decision in October 2007 and filed a notice of disagreement dated in November 2007; the RO issued a statement of the case dated in April 2008.  The Veteran submitted a substantive appeal dated in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hypertension that was caused or aggravated as a result of active duty service, to include as secondary to service-connected diabetes mellitus or Agent Orange exposure, and/or during his periods of active duty for training (ACDUTRA) in the National Guard.  Specifically, the Veteran contends that he was serving in Panama with the National Guard in 1987 or 1988 when he was diagnosed with and hospitalized for hypertension.  In support of his claim, the Veteran submitted the statements fellow soldiers dated in January 2008 indicating that the Veteran became ill due to high blood pressure while serving in the National Guard in Panama in 1987 or 1988.  

The Veteran's service treatment records from his active duty service from August 1967 to August 1969 do not indicate the presence of hypertension.  Service treatment records from his National Guard duty indicate elevated blood pressure readings and a diagnosis of hypertension on a September 1982 retention examination.  A May 2007 VA examination indicated that the Veteran had hypertension that was not a complication of his service-connected diabetes mellitus.  The examiner stated that the Veteran's hypertension preceded the diagnosis of diabetes.  The examiner also stated that the condition was not worsened or increased by the Veteran's service-connected diabetes.  The examiner, however, did not offer an opinion regarding whether the Veteran's diagnosed hypertension had its onset during active duty, within one year of active duty, a period of active duty for training (ACDUTRA) or a period of inactive duty for training (INACDUTRA), or as a result of exposure to Agent Orange in service.

Based on the foregoing, the Board finds that the Veteran should be afforded an additional VA opinion in connection with his claim.  Unless the examiner finds that it is necessary, the Veteran need not be re-examined.  The examiner should review all evidence of record, and should provide an opinion as to the nature and etiology of the Veteran's diagnosed hypertension.  If any testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  

The Veteran's service personnel records from his service with the National Guard should be obtained and his periods of ACDUTRA and INACDUTRA should be verified.  

In this regard, the Board notes that the law provides that a Veteran may be granted service connection for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 3.304.  The term "Veteran" is defined in  38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478  (1991). 

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 101, 112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West,  13 Vet. App. 60, 67  (citing Paulson, 7 Vet. App. 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA],  a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from his service with the National Guard and verify all  periods of ACDUTRA and INACDUTRA during which the Veteran was in federal service (as opposed to any state activation).

2.  Thereafter, return the claims file to the May 2007 VA examiner (if available or to another qualified examiner) for an addendum to the May 2007 report.  Review of the claims file should be noted in the examination report.  If additional testing or diagnostic studies are necessary, they should be completed.  Unless the examiner finds that it is necessary, the Veteran need not be re-examined.  The examiner should respond to the following:

Is at least as likely as not (probability of 50 percent or more) that any diagnosed hypertension was incurred in or aggravated by any incident, disease, or injury during active duty service, to include presumed Agent Orange exposure?  If not, was hypertension incurred in or aggravated during any period of ACDUTRA or INACDUTRA?  The examiner is specifically asked to comment on the lay statements and submitted by the Veteran in connection with the claim.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


